COURT OF APPEALS OF VIRGINIA

Present: Judges Bray, Annunziata and Senior Judge Hodges
Argued at Norfolk, Virginia

DAMEINE J. GRIFFIN, S/K/A
 DAMEINE JEFFREY GRIFFIN

v.           Record No. 2347-94-1        MEMORANDUM OPINION * BY
                                         JUDGE RICHARD S. BRAY
COMMONWEALTH OF VIRGINIA                    JANUARY 11, 1996

          FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                     Robert B. Cromwell, Jr., Judge

            Lynndolyn T. Mitchell, Assistant Public Defender,
            for appellant.
            Marla Graff Decker, Assistant Attorney General
            (James S. Gilmore, III, Attorney General, on
            brief), for appellee.



     Dameine J. Griffin (defendant) was convicted in a bench trial

for possession of cocaine with intent to distribute in violation of

Code § 18.2-248.    On appeal, defendant challenges the sufficiency

of the evidence to support the conviction.    We affirm the judgment

of the trial court.

     The parties are fully conversant with the record in this case,

and we recite only those facts necessary to a disposition of this

appeal.

     Under familiar principles of appellate review, the evidence is

viewed in the light most favorable to the Commonwealth, granting to

it all reasonable inferences fairly deducible therefrom.     Martin v.

Commonwealth, 4 Va. App. 438, 443, 358 S.E.2d 415, 418 (1987).     The

judgment of a trial court, sitting without a jury, is entitled to

the same weight as a jury verdict and will be disturbed only if
     *
      Pursuant to Code § 17-116.010 this opinion is not designated
for publication.
plainly wrong or without evidence to support it.       Id.    The

credibility of a witness, the weight accorded the testimony, and

the inferences to be drawn from proven facts are matters solely for

the fact finder's determination.     Long v. Commonwealth, 8 Va. App.
194, 199, 379 S.E.2d 473, 476 (1989).

     The record discloses that Officers Floyd and Shields, of the

Virginia Beach Police Department, responded to a complaint

regarding "suspicious activity" of several individuals seated in an

automobile parked at a local motel.       The officers approached the

vehicle from the rear and observed three men in the back seat, with

defendant to the far left, adjacent to the car door.         Officer

Shields directed the men to "keep their hands in plain view and

. . . come out of the vehicle."    Immediately after defendant exited

the car, Shields "looked in and noticed . . . a white baggy . . .

in the corner right where [the defendant] was sitting," "on top of

the [seat] cushion."   Subsequent analysis revealed that the baggie

contained cocaine.
     Police Sergeant Liverman and Detective Hodges joined the

investigation at the scene, and defendant "agreed to talk" after

Hodges "read him . . . Miranda warnings."       Initially, defendant

identified himself as Darnell Smith, stated that he was eighteen

years old, and denied any knowledge of the cocaine.      Upon learning

that Hodges intended to charge him with possession of cocaine,

defendant claimed that he was seventeen years of age.        Hodges then

advised that the "interview was over" and began "walking away."

Defendant responded, "Please stay.    I'm eighteen, but I'm just real



                                  - 2 -
scared," and promised to "tell the truth."

     Defendant then admitted that he "sold heroin . . . and crack"

for his cousin, who had been "killed" a few days earlier.   However,

he again denied knowledge of the cocaine found in the car and

suggested that it probably belonged to another passenger, Carter. 1

 Defendant recalled Carter "talking about the cocaine," which he

estimated at "about twelve grams," and admitted that "he

[defendant] was there to make sure . . . everything was safe," to

provide "protection, . . . [and] to help a friend."   Defendant

added later that the driver had given Carter the cocaine to hold

and that "they were at the hotel to sell the cocaine."
     Such evidence provides ample proof that defendant was acting

as a principal in the second degree, aiding and abetting Carter in

the offense. See Code § 18.2-18.
          [T]o prove defendant was an aider and abetter,
          "the evidence must show that [the defendant]
          was not only present but that [the defendant]
          procured, encouraged, countenanced, or approved
          commission of the crime. In other words, [the
          defendant] must share the criminal intent of
          the party who actually committed the [crime] or
          be guilty of some overt act in furtherance
          thereof."

Rollston v. Commonwealth, 11 Va. App. 535, 540, 399 S.E.2d 823, 826

(1991) (quoting Augustine v. Commonwealth, 226 Va. 120, 124, 306
S.E.2d 886, 888-89 (1983)).   "'[S]hare the criminal intent' has

been interpreted to mean that 'the accused must either know or have

reason to know of the principal's criminal intention and must


     1
      Carter was seated next to defendant in the vehicle.




                                - 3 -
intend to encourage, incite, or aid the principal's commission of

the crime.'"    Id. (quoting McGhee v. Commonwealth, 221 Va. 422,

427, 270 S.E.2d 729, 732 (1980)).

     Here, defendant was present when Carter knowingly possessed

the cocaine with the intent to distribute it.   Defendant was

clearly aware of the nature and character of the drug and Carter's

related intentions and admitted participation in the criminal

enterprise.    Defendant's statements were corroborated by his

interaction with police investigators, which independently evinced

a "'consciousness of guilt, and thus of guilt itself,'" supporting

the inference that "he was untruthful in order to conceal his

guilt."   Welch v. Commonwealth, 15 Va. App. 518, 525, 425 S.E.2d
101, 106 (1992) (citation omitted).

     Accordingly, we affirm the conviction.




                                          Affirmed.




                                 - 4 -